Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
 “Base term” is un-defined. 
“plishing” is un-defined. 
They are objected. 


Applicant’s argument is moot in view of new ground of rejections



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. to Bolivar 20070203929 in view of Leitersdorf et al. US 20110004588.

As to claim 1, Bolivar discloses a method implemented by one or more computing devices, the method comprising: 
expanding a search term into at least one search sentence  (abstract) based on a preconfigured information corpus (abstract. Expansion dictionary [0034] [0051]) ,
the expanding the search term into the at least one search sentence including extracting an expansion information from the search term, the expansion information including at least one of a key term and an attribute term, the key term representing a search content of the search term, 
obtaining recommended information matching the search sentence from a selected information set (fig. 2. Database is considered reads on information set); and 
providing at least one piece of the recommended information for display (fig. 2).
Bolivar does not explicitly teach personalized information of the search term and the search term including the key term and the attribute term
Leitersdorf teaches personalized information (i.e. master expressions can also be personalized  [0071]) of the search term and the search term including the key term  (i.e. the term. [0056] and the attribute term (a modifier term [0056]).

Bolivar and Leitersdorf are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “search query”.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Bolivar by the teaching of Leitersdorf to include  with the motivation to expanding and augmenting the received search query, thereby generating an enhanced search query as taught by Leitersdorf([0010]).

Claim 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. to Bolivar 20070203929 in view of Wu et al. US 7895177. Further in view of Hoeber US 7752243.


As to claim 2, Bolivar as modified teaches a method of claim 1, wherein expanding the search term into the at least one search sentence comprises: 
the expansion information further includes  a belonging category(Bolivar fig. 6. [0035]); and
the expanding the search term into the at least one search sentence further comprises:
expanding the search term into the at least one search sentence based at least in part on the preconfigured information corpus and the expansion information. (fig. 2).

extracting an expansion information from the search term, the expansion information including at least one of a key term, an attribute term,  (fig. 2) and 
a belonging category (fig. 6. [0035]); and 
expanding the search term into the at least one search sentence based at least in part on the preconfigured information corpus and the expansion information (fig. 2). 

Hoeber teaches weights associated with word segments (col. 2. Lines 40-44)
Bolivar and Hoeber are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “query expansion”.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Bolivar by the teaching of Hoeber to include weights associated with word segments with the motivation to more effectively serve the user as taught by Hoeber (col 2, lines 10-25).


As to claim 3, Bolivar as modified teaches a method of claim 1, wherein expanding the search term into the at least one search sentence comprises: 
extracting at least one base term from word segments included in the search term (token. fig. 2. ) ; 
obtaining related terms of the base term from the preconfigured information corpus; and combining the base term and the related terms into the search sentence (fig. 2). 

As to claim 4, Bolivar as modified teaches a method of claim 3, wherein the base term comprises 
a synonym or a near-synonym of the word segments (abstract). 

As to claim 5, Bolivar as modified teaches a method of claim 3, wherein combining the base term and the related terms into the search sentence comprises: 
combining the base term and the related terms to generate a primary sentence using a predefined language model (fig. 2); and 
polishing the primary sentence to generate the search sentence (fig. 2). 

As to claim 6, Bolivar as modified teaches a method of claim 3, wherein after expanding the search term into the at least one search sentence, the method further comprises: 
calculating parameter values of predefined parameters of the search sentence, the predefined parameters including at least one of: 
a degree of semantic confusion (similarity. Bolivar [0041]), a user information matching index, and an information recall index ; 
calculating an overall index of the search sentence based on the parameter values and predefined weight indices of the predefined parameters (Hober col. 10 lines 5-25); and 
selecting a target sentence from the at least one search sentence based on the overall index using a predefined rule, wherein obtaining the recommended information matching the search sentence from the selected information set correspondingly comprises obtaining recommended information that matches the target search sentence from the selected information set (Hober col. 10 lines 5-25). 


selecting a target search sentence having an overall index greater than a first threshold value and/or ranked prior to a second threshold in a descending order of the overall index from the at least one search sentence (Hober col. 10 lines 5-25). 

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. to Bolivar 20070203929 in view of Wu et al. US 7895177 in view of Hoeber et al. US 7752243') further in view of Ramer US 20070061391).
As to claim 8, Bolivar as modified teaches a method of claim 1, wherein: after obtaining the recommended information matching the search sentence from the selected information set, (fig. 2) 
Bolivar does not explicitly teach weights associated with word segments,
extracting promotion related items having an association relationship with the search sentence from the recommended information; 
calculating evaluation scores of the recommended information and the promotion related items; and 
selecting target information from the recommended information based on the evaluation scores of the recommended information and the promotion related items included in the recommended information. 

extracting promotion related items having an association relationship with the search sentence from the recommended information ([0038]); 
calculating evaluation scores of the recommended information and the promotion related items (advertising or profit sharing [0038]); and 
selecting target information from the recommended information based on the evaluation scores of the recommended information and the promotion related items included in the recommended information ([0038]);. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Bolivar by the teaching of Bolivar to include extracting promotion related items having an association relationship with the search sentence from the recommended information; 
calculating evaluation scores of the recommended information and the promotion related items; and 
selecting target information from the recommended information based on the evaluation scores of the recommended information and the promotion related items included in the recommended information. 
with the motivation to more efficctively serve the user by providing relevance of content using a relevancy score as taught by Ramer ([0009]-[0010]).

As to claim 9, Bolivar as modified teaches a method of claim 8, wherein presenting the at least one piece of the recommended information comprises 


As to claim 10, Bolivar as modified teaches a method of claim 1, wherein: 
after expanding the search term into the at least one search sentence, the method further comprises: 
expanding the search term into at least one search phrase based on a predefined expansion rule (syntactical rules bolivar [0030]; and presenting the search sentence and the search phrase. (Bolivar Fig .2 ).

As to claim 11, Bolivar as modified teaches a method of claim 10, wherein obtaining the recommended information matching the search sentence from the selected information set comprises: 
receiving a search request, and determining whether the search request includes the search sentence; and responding to the search request (Bolivar fig. 2), and 
obtaining the recommended information matching the search sentence from the selected information set if a determination result is affirmative (Bolivar fig. 2). 

As to claims 12-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)






Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153